
	
		II
		111th CONGRESS
		1st Session
		S. 1569
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To expand our Nation's Advanced Practice Registered Nurse
		  workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Graduate Nursing Education
			 Act.
		2.Medicare payment for
			 costs of expanded advanced practice nurse training programs
			(a)In
			 generalSection 1861(v) of
			 the Social Security Act (42 U.S.C. 1395x(v)) is amended—
				(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
					
						(V)Such reasonable costs shall include
				hospital costs described in paragraph (9) for expanded advanced nurse practice
				training programs.
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(9)(A)For purposes of paragraph (1)(V), subject
				to subparagraphs (B) and (C), the costs described in this paragraph are
				educational costs (including faculty salaries, student stipends (if any),
				clinical instruction costs, and other direct and indirect costs) of a hospital
				and affiliated schools and settings described in clause (ii) attributable to
				the training of advanced practice nurses—
								(i)with the skills necessary to provide
				primary and preventive care, transitional care, chronic care management, and
				other nursing services appropriate for the population under this title;
				and
								(ii)through affiliation with one or more
				accredited schools of nursing (as defined in section 801 of the Public Health
				Service Act) and in partnership with two or more non-hospital community-based
				care settings where at least half of all clinical training occurs.
								The Secretary may waive the community-based setting
				requirement under clause (ii) for clinical training of advanced practice
				registered nurses, such as certified registered nurse anesthetists and
				certified nurse-midwives, in rural and medically underserved areas.(B)Costs under this paragraph are limited to
				costs attributable to an increase in the enrollment and the number of advanced
				practice nurse graduates in each education or training program over the
				comparable average number from 2006 to 2010 (as determined by the Secretary)
				but shall not be offset or take into account tuition, fees, or State or local
				government appropriations. The proportion of such costs paid under this
				paragraph shall be determined based on the proportion of the total inpatient
				days of the hospital attributable to this title.
							(C)No payment shall be made under this
				paragraph to a hospital unless the hospital has in effect an agreement with the
				schools of nursing and settings described in subparagraph (A)(ii) to pay from
				such payment to such a school or setting (through the school when the setting
				is arranged through the school) the costs of educational activities described
				in subparagraph (A) attributable to each.
							(D)In this paragraph, the term
				advanced practice nurse includes a clinical nurse specialist,
				nurse practitioner, certified registered nurse anesthetist, and certified nurse
				midwife.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to costs
			 incurred on or after January 1, 2012.
			
